 

a

Case 13-26131 Doc108-1 Filed 11/15/19 Page 1 of 52

ANNEX

 

 
Case 13-26131 Doc108-1 Filed 11/15/19 Page 2 of 52
Case 8:18-cv-03491-TDC Document 28-7 Filed 05/10/19 Page 1 of 4

ANNEX

 

 

 
 

 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 3 of 52
Case 8:18-cv-03491-TDC Document 28-7 Filed 05/10/19 Page 2 of 4

Renee L. McCray

c/o 109 Edgewood Street

Baltimore, Maryland 21229

CERTIFIED MAIL #7011 2970 0003 7991 1012

September 18, 2015

Rod J. Rosenstein, United States Attorney for
the Office of the District of Maryland

36 South Charles Street, 4 Floor

Baltimore, Maryland 21201

Re: AFFIDAVIT OF CRIMINAL COMPLAINT
Dear Mr. Rosenstein:

This correspondence is to bring to your attention that I recently discovered that a crime
has been committed against me and my property under Title 18 § 335. Therefor, I am filing the
enclosed Affidavit of Criminal Complaint against Wells Fargo Bank, N.A., Joel Alringer and
Theresa Larson employees. of Wells Fargo Home Mortgage, Mortgage Electronic Registration
Systems, Inc. (MERS), the law firm of Samuel I. White, P.C., including numerous attorneys
employed by Samuel I. White, P.C. (John E. Driscoll, II, Robert E. Frazier, Jana M. Gantt,
Laura D. Harris, Kimberly Lane, Deena Reynolds, Robert H. Hillman, Daniel J. Pesachowitz,
and Lance R. Garner), and the law firm of Treanor Pope & Hughes, P.A. (including attorneys
Michael S. Barranco and Douglas B. Riley employed by this law firm); and there may be others
unknown to me at this time for violation of Title 18 § 335 — Circulation of Obligations of
Expired Corporations.

Title 18 § 335 states:
18 U.S, Code § 335 - Circulation of obligations of expired corporations

Whoever, being a director, officer, or agent of a corporation created by Act of Congress,
the charter of which has expired, or trustee thereof, or an agent of such trustee, or a
person having in his possession or under his control the property of such corporation for
the purpose of paying or redeeming its notes and obligations, knowingly issues, reissues,
or ullers as money, or in any other way knowingly puts in circulation any bill, noie,
check, draft, or other security purporting to have been made by any such corporation, or
by any officer thereof, or purporting to have been made under authority derived
therefrom, shall be fined under this title or imprisoned not more than five years, or both,
{Emphasis added].

 

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 4 of 52
Case 8:18-cv-03491-TDC Document 28-7 Filed 05/10/19 Page 3 of 4

Rod J. Rosenstein, United States Attorney
September 18, 2015
Page 2

On July 3, 2012, the enclosed Corporate Assignment of Deed of Trust was entered into
the Land Record for the Circuit Court of Baltimore City for a defunct corporation, American
Home Mortgage (see ANNEX A). American Home Mortgage has been out of business since
2007 (see ANNEX B). This Corporate Assignment of Deed of Trust allegedly assigned my
property known as: 109 North Edgewood Street, Baltimore, Maryland to Wells Fargo Bank,
N.A from American Home Morgage. I recently discovered this assignment is a legal
impossibility. Wells Fargo Bank, N_A. has slandered and clouded my Title and the offenders are
attempting to steal my real property by using a fraudulent document. Also, pursuant to Md. Real
Property Rule Title 5, this Corporate Assignment of Deed violates Maryland’s Statute of Frauds
which states:

Md. Code Real Prop. § 5-103. Transfer of interest; writing required

“No corporeal estate, leasehold or freehold. or incorporeal interest in land may be
assigned, granted, or surrendered, unless it is in writing signed by the party assigning,
Sranting, or surrendering it, or his agent lawfully authorized by writing, or by act and
operation of law.” [Emphasis added.}

Further, by and through its attorneys (named above), Wells Fargo Bank, N.A. has entered
the same Corporate Assignment of Deed of Trust into numerous court records misrepresenting to
me and various courts in Maryland that the fabricated assignment was valid, bringing “Fraud
Upon the Court” in the following court records:

* In the Circuit Court for Baltimore City, Case Number: 24-0-13-000528, John E.
Driscoll, UT, et al. v. Renee L, McCray;

* In the United States District Court for the District of Maryland, Civil Action Number:
GLR-13-CV1518, MCCRAY v. FEDERAL HOME LOAN MORTGAGE, ET AL.;

* In the United States Bankruptcy Court for the District of Maryland, In Re: RENEE
LOUISE MCCRAY, Case Number: 13-26131;

* In the United States Bankruptcy Court, Adversary Proceeding Case Number: 13-00710,
McCray v. Wells Fargo Bank, N.A.; and

* Inthe United States Court of Appeals for the Fourth Circuit, Appeal No. 15-444, RENEE
L. MCCRAY v. FEDERAL HOME LOAN MORTGAGE CORPORTION, et al.

On Thursday, February 9, 2012, Attorney General Douglas F. Gansler entered into a
settlement along with 48 other Attorney Generals (49 state attorney generals entered into the
agreement) with the nation's five largest mortgage servicers - Wells Fargo, Bank of America,
Citi, JP Morgan Chase, and Ally Bank/GMAC. The accord follows an extensive investigation
into foreclosure abuses, fraud, and unacceptable mortgage servicing practices such as “robo-
signing." The settlement does not release the banks from criminal liability, and it does not
prevent individuals from bringing their own claims.

 
 

 

 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 5 of 52
Case 8:18-cv-03491-TDC Document 28-7 Filed 05/10/19 Page 4 of 4

Rod J. Rosenstein, United States Attorney
September 18, 2015

Page 3

Also, in a recent newspaper article in The New York Times entitled “Justice Department
Sets Sights on Wall Street Executives”, Sally Q. Yates, Deputy Attomey General for the Justice
Department stated “Corporations can only commit crimes through flesh-and-blood people. ..It’s
only fair that the people who’ are responsible for committing those crimes be held accountable.
The public needs to have confidence that there is one system of justice and it applies equally

regardless of whether that crime occurs On 4 street corner or in a boardroom.”

Therefore, as stated above and the enclosed Affidavit of Criminal Complaint, I am
requesting your office do an extensive investigation into this complaint, If you need any
additional information from me in order to process this complaint, please contact me in writing at
the above address or by telephone at (410) 945-2424. Your immediate attention to this matter
would be appreciated,

Yours truly,

Renee L. McCray '

Enclosures: AFFIDAVIT OF CRIMINAL COMPLAINT
ANNEX A

ANNEX B
ANNEX C
ANNEX D
ANNEX E

cc: WELLS FARGO BANK, N.A.
MORTAGE ELECTRONIC REGISTRATION SYSTEMS, INC
SAMUEL I. WHITE, P.C.
JOHN E. DRISCOLL, et al.
TREANOR POPE & HUGHES, P.A.
MICHAEL S. BARRANCO
DOUGLAS B. RILEY

 

 
 

 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 6 of 52

ANNEX

 

 
 

 

 

Case 13-26131 Doc 108-1, Filed 11/15/19 »Page 7 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 1 of 29

ANNEX

 

 
 

 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 8 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 2 of 29

AFFIDAVIT OF CRIMINAL COMPLAINT

The State of Maryland j
) ss. TOALL TO WHOM THESE PRESENTS SHALL
The County of Baltimore j COME

I, the Affiant, who goes by the appellation, Renee L. McCray, a living, breathing flesh-
and-blood Woman, a Woman standing on Baltimore the city, Maryland the land, non-territorial
to the United States, being of sound mind, and over the age of twenty-one, reserving all rights,
being unschooled in law, and who has no BAR attorney, is without an attorney, and not
waiving assistance of counsel, knowingly and willingly Declares and Duly affirms, in
accordance with laws in and for The State of Maryland, 1776, in good faith, with no intention
of delaying, nor obstructing, and with full intent for preserving and promoting the public
confidence in the integrity and impartiality of the government and the judiciary, that the
following statements and facts, are true and correct of Affiant’s own firsthand knowledge,
understanding, and belief, does solemnly declare, and depose and say:

1. On July 3, 2012, a Corporate Assignment of Deed of Trust was entered into Affiant’s
Baltimore City Land Records. The alleged Assignor for this Corporate Assignment of
Deed of Trust was MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
(MERS) AS NOMINEE FOR AMERICAN HOME MORTGAGE (see ANNEX A).

2. Affiant has discovered that, the corporation, American Home Mortgage has been out of
business since 2007 (see ANNEX B). Affiant states it is a legal impossibility for
American Home Mortgage to have authorized the Corporate Assignment of Deed of
Trust.

3. The date of the assignment was June 26, 2012 and the signatory for the Corporate
Assignment of Deed of Trust was Joel Altringer.

4. On June 22, 2012, four days before Joel Altringer’s execution of the above assignment to
WELLS FARGO BANK, N.A., Mr. Altringer executed another assignment, also io
WELLS FARGO BANK N.A., acting as an Assistant Secretary of Mortgage Electronic

1

 

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 9 of 52

Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 3 of 29

10.

1

Registration Systems, Inc. “AS NOMINEE FOR COMMERCIAL FEDERAL BANK...”
(see ANNEX C),

Affiant has discovered that Joel Altringer was an employee of Wells Fargo. Home
Mortgage a subsidiary of Wells Fargo Bank, N.A.

In July 2014, Affiant obtained a certified copy of Joel Altringer’s Application for
Appointment as Notary Public from the Office of the Secretary of State for lowa which
states his employer is Wells Fargo Home Morigage (see ANNEX D).

Affiant further discovered that according to MERS certifying handbook (ANNEX E,
pages 3-4), in order for Joel Altringer to make this Corporate Assignment of Deed of
Trust, Mr. Altringer needed to be an officer of the original lender for whom MERS was
acting as nominee which was in this instance, American Home Mortgage.

Affiant has also discovered that there must be a Corporate Resolution issued by MERS
from American Home Mortgage in order to authorize Joel Altringer to legally execute the
Corporate Assignment of Deed of Trust.

To date, Joel Altringer nor Wells Fargo Bank, N.A. have produced for the record a
Corporate Resolution giving Mr. Altringer the authority to sign the Corporate
Assignment of Deed of Trust as Assistant Secretary as Nominee for American Home

Morigage.

Affiant further investigated and discovered that the Notary Public Theresa Larson who
notarized the June 26, 2012 Corporate Assignment of Deed of Trust is also an employee
of Wells Fargo Home Mortgage.

. By and through its attorneys, Wells Fargo Bank, N.A. has entered the June 26, 2012

fabricated Corporate Assignment of Deed of Trust into numerous court records
misrepresenting to Affiant and various courts in Maryland that the assignment was valid.

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 10 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 4 of 29

12. Based on the statement of facis above, and according to Title 18 § 335 Circulation of

Obligations of Expired Corporations, the Corporate Assignment of Deed of Trust
assigned to Wells Fargo Bank, N.A. on June 26, 2012 is a criminal violation.

I, Renee L. McCray, Affiant being of sound mind, having first-hand
declare by my freewill act and deed that the facts contained herein
not misleading, under penalties of perjury.

knowledge, affirm, state and
are true, correct, complete and

Further Affiant sayth naught.
, 4
Executed this (Sth. day of _Sykembn _. 2015

Renee L. McCray, Affiant

Roa xy ‘hogs
Notice: Use of Notary is for ident

ification purposes only and shall not be construed against Declarant as adhesion,
indicia, or submission to.any foreign, domestic, or municipal Jurisdiction or public venue.

STATE OF MARYLAND

ou

) SURAT
COUNTY OF j : ;

nine )

Before me the undersigned, a Notary acting within and f the County ot__ UOT
and Siate of Maryland on this } &r day of Wolemibeh , 2015, personally appeared and
known to me to be the identical Woman, Renee L. McCray, who being duly sworn, declared the above to be rua,

correct, and not meant to mislead, to the best-of her firsthand knowledge, understanding, and belief, executed by her
free will and voluntary act and deed the forégoing document.

Give my hand and scal this Mas of fol nbat. . 2015.

   

sty
wing,
ah ‘ “iy,
. Ms a oe,

(seal)

Hs

eaeoee

 

 
 

 

 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 11 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 5 of 29

ANNEX

 

 
 

 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 12 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 6 of 29

 

 

wea (ak 1 41,05 Mm0 6 |

Recording Requestad By:
WELLS FARGO BANK, NA.
» When Resaried Ratum To:
DEFAULT ASSIGNMENT

 

 

MERS #: 100024200016323147 SIS #: 1-308-479-6377

Date of Assignment: Jures 28th, 2012
7: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, InC., AS NOMINEE FOR
AMERICAN HOME MORIGAGE, ITS SUCCESSCRE AND ABSIGHS al BOX 2026 FLINT Wt 40501,

1901 E VOORHEES ST STE C., DANVILLE, IL 67334
Assignea: WELLS FARGO BANK. NA at 4 HOME CAMPUS, DES MOINES, iA $0326

Evecaded By. ‘To MORTGAGE ELECTRONID SECT RATION SYSTEMS, INC..

iat.

TORAVE AND TO HOLD the said Deed of Trust, and the said propery unto the seid assignee forever,
subject io the terms containad in said Deed of Tas.

‘N WITNESS WHEREOF, the assignor has exquuted thee presenis the day and year Geet above
sor itten:

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR AMERICAN HONE

MOR SUCCESSORS AND ASSIGNS
On ‘thane
oy. oor =

aesuptant
Sectmtary

EXHIBIT “4”

PRN PRWREO HASNT CRUE AE UOTE WIE ANC OOO IMA TE MONTNTE, TRUS ARON ASIN REREE Page} of2

 

 
 

 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 13 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 7 of 29

“— me
ALLE OS MeO 6 2
CORPORATE ASSIGNMENT OF DEED OF TRUST Page 2 61%
STATE OF iowa
COUNTY OF Poti
On @ZB-1%  tgetsreme, “Therwoa Latcen , @ Notary Public in: and for

 

Polk in the State of iowa, personally appeared . Aeaistant Secrelary,
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to ihe within instrument and acknowledged to tr that he/sheAhey executed the
sarne in his/hertheir authorized capacity, and that by histhedtheir signalure on the Instrument the
person(s), oF ihe ently upon behalf of which ihe person(s) acted, exenuted the ingtrument

 

 

 

 

 

WITNESS ry hand ond officiel seat, %, THERESA LARSON :
‘a iy Conwaission Exnees:
demuery 24, 2008
Notary Expires: AAS
=r bis area loc notarial sea}
to Sot Ebey
eee CBOE ae CORCRCCONOIERA Se MORALT“ MOBTATE TRUST ASIN AISH “MEZWEER*

BC RCT COURT dant Resacds) (MSA CE VOLCIASSP EMC es. ff COR2. Prited DO EALG C4, Onane GT EeGt,, art <a"
a. Page 2 of 2

 

 

 
 

 

 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 14 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 8 of 29

ANNEX

 

 
 

Case 13-26131 Doc 108-1

 

 

Filed 11/15/19 Page 15 of 52

Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 9 of 29

American Home Mortgage

American Home Mortgage Investment Corporation
(OTC Pink: AHMIQ) was the 10th largest retail
morigage lender in the United States and was structured
aS @ veal estate investment trust (REIT).

it has filed for bankrupicy!'?) The company stad
that it was focused on caming net interest income from
self-originated loans and mortgage-backed securities, and
through its taxable subsidiaries, from originating and ser-
Vicing mortgage loans for instinuional investors,

Mortgages were originated through the company’s em-
Ployces as well as through mortgage brokers and pur-
chased trom correspondent lenders and were serviced at
the company’s servicing center in Irving, Texas.

The company filed for Chapter 11 bankrupicy protwec-
Gon in Wilmington Delaware federal court, on August 6,
2007.7! The week before the filing, the company said that
many of its leaders had demanded their money back, and
that AHM was also unable to deliver on about US$800
mailfion in commitments for housing loans, and had iaid
off nearly ninety percent of its 7,000 employees."

1 History

Founded in 1987 in New York City, the company becanie
a publicly traded on NASDAQ in September 1999. The
couipany moved its corporate headquarters ws Melville,
NY in 2000. Since its beginning as American Home
Mortgage Holdings, Inc., it was engaged only tn the orig-
ination and servicing of mortgages. Following its acqii-
sition of Apex Mortgage Capital in December 2003, the
Campany became a REIT and changed its name. to Amer-
ican Home. Mortgage lnvesument Corp., the new parent
company of American Home Mortgage and moved from
NASDAQ to NYSE."!5 The company has made numer-
OUS acquisitions since 1999 including Marina Mortgage
of Irvine, CA, First Home Moripage of Mi Prospect,
IL, Columbia National of Columbia, MD, and retail
branches frau: Principal Residential Morigage, Water-
ficid Financial, Irwin Mortgage, and 86 Washington Mu-
tual offices. In December 2003, the company moved
its listing from NASDAQ to NYSE, under the new ticker
symbol, AHM.

On July 31, 2007, the company announced that it can no
longer fund home loans and may liquidate asscis, putting
its survival in doubt.” The Melville, New York-based
real esiaie invesument trust retained Milestone Advisors
and Lazard (0 help it evaluate options and advise “with

 

respect (0 the sourcing of additional liquidity including
the orderly liquidation of its assets.”") American Home's
announcement shows how concerns about credit quality
and homeowner defaules have spread beyond subprime
lenders, which lend to people with weaker credit, to
lenders. that make higher-quality loans. This announce-
ment caused ils stock price to plunge 90% that day to
$1.04 on the NYSE, “The chances are pretty high that the
company either goes bankrupt or materially restructures,
leaving lite value for shareholders,” said Bose George,
ad analyst. at Keele, Brayetie & Woods Inc. in New York.
American Home has specialized in prime and near-prime.
Joans. It has, however, made niany lodus thar allow bor-
rowers 10 produce little documentation of income or as-
sets. It recently commanded about 2:5 percent of the U.S.
mofigage market.

2 Financial difficulties

On August 2, 2007, Michael Strauss sent an email to the
entire company announcing company’s serious financial
difficulties.

It is with great sadness 1 announce 10-
day ihat American Home Morigage has been
forced to close. Unfortunately, the market coa-
ditions in both the secondary mortgage market
88 well as the national real estate marker beve
doterioraied to the point that our business ig no
longer viable. "What this means for most.of our
employees is that Friday, August 3, 2007 will
be your last day of employment... Detailed in-
formation regarding payroll, benefits and other
human resource telaied miatter will be available
Priday morning for disttibution in the office. 1
would liketo personally thank every sitigle in-
dividual working for the company for their ef-
forts. It has been my privilege to be-associaied
with such a wonderful téani.

Following Strauss’s cenail, at least one employee of AHM
has stated that the western division of AHM had been
purchased by IndyMac. Bank, saving those enipluyees’
jobs. In 2008, IndyMac also failed—one of the largest
bank failures in. American history. On July 11, 2008,
IndyMac Bank was placed into conservatorship by the
FDIC and on August 6, 2008, the bank filed for Chap-
ier 11 bankruptcy protection. American Home Mortgage

 

 
 

Case 13-26131 Doc 108-1

 

IE ___—_ OEE EE Ee

Filed 11/15/19 Page 16 of 52

Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 10 of 29

Servicing Inc. was sold.to Wilbur Ross & Co, LLC, as
part of the bankruptcy liquidation, in November 2007.0!

3 WARN Act Class Action Law
Suit

On August 8, 2007, Outien & Golden LLP filed
suit against American Home Mortgage Corp, Ameri-
can Home Mortgage Acceptance, Inc., American Mort-
gage Serving Inc., American Home Morigage lnvest-
meni Corp., and American Home Mongage Holding,
lnc. sceking to recover 60 days wages and benefits for
former employees of American. Home Mortgage who
they contended were terminated on or about August 3,
2007 in violation of the Worker Adjustment and Retrain-
ing Notification Act. (the WARN Adt). On December
14, 2009, the court approved a final settlement valued
at $6.5 million for the former employees of American
Home Mortgage. As of May 5, 2013, no monies had
been distributed as “The Trustee continues to work to re-
Solve clainis and pending litigation which will impact the
Uiming of distributions io AHM creditors, including the
WARN Class” Source

‘The warn act settlement was distributed in 2014.

4 External links

© American Home Mortgage Historical SEC F ings

@ Facing liquidity crunch, American Home Mortgage
suspends dividend payment (July 28, 2007)

* Ouuen & Goklen LLP American Home Mortgage
WARN Suit web page

§ References

01] “American Home . Form 10-K, Annual Report,
Filing Date Mar 1, 2007° (PDP). seedatabase.com. Re.
trieved Jan 6. 2013.

{2} “American Home Mortgage, Form 8-K, Carrent Report,
Filing Date Aug 9, 2007". secdatabase.com. Rewieved
dan 6.2013.

13] Pink Sheet information

[4] Associated Press (2007-08-06). “AHM Files for
Bankruptcy”. New York Times. Retrieved 2007-08-06.

[5] “American Home Mortgage, Form 8K, Current Report,
Piling Date Dec 17, 2003", secdutaliase.com. Reirieved
Jan 6, 2013.

[6] “American Home Mortgage, Form 10-K, Annual Report,
Filiag Date Mar 15, 2004". secdatabase.com. Retrieved
Jan 6, 2013.

3 REFERENCES

[7] “Arnerican Home Mortgage, Porm 8-K, Current Report,
Filing Date Jul 31, 2007". secdaiabase.com. Retrieved
dan 6, 2013.

[8] “American Home Mortgage, Form 8-K/A, Filing Date
Aug 3, 2007", secdatabase.com. Retrieved Jan 6; 2013.

{9} “Anverican Home Mortgage, Porm &-K, Current Report,
Filing Date Sep 28, 2007". secdatabase cous. Retrieved
dan 6, 2013.

 

 
 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 17 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 11 of 29

_ Maryland Department of Assessments and Taxation Business Services (w2)

Entity Name: AMERICAN HOME MORTGAGE
Department ID: 100208335

General Information Amendments . Personal Property Certificate of Status

Status: FORFEITED
Owner (Primary): AMERICAN HOME MORTGAGE CORP.
620 BROADHOLLOWRD
MELVILLE, NY 11747
Location: AMERICAN HOME MORTGAGE
SEE INTERNET FOR ADDITIONAL ADDRESSES
7142 COLUMBIA GATEWAY DR
COLUMBIA, MD 21048
Renewal Notice Date: 01/18/2009
Expiration Date: 6/15/2009

 
 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 18 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 12 of 29

ANNEX

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 19 of 52
Case 8:18-cv-03491-TDC Document 28-8 Th Page 13 of 29

 

¥x:4003702
2012-09540
RECORDER JOHN SCHORTINO
POTTAWATTAMIE COUNTY, 14
FICE TIME: 06/29/2012 2,00:52 Pm
REC: 10,000U0D: T TAX:
RMA: 2.008CH: 1.00

R Feef.a0
AFee___

TTX

Prepared By: Britney N Howard, WELLS FARGO BANK, N.A. 1 HOME CAMP MAG X2508-045,
DES MOINES, IA 50328-0001 1-366-234-8271 vs

 

PO BOX 1629 RETURN ENVELOPE

MINNEAPOLIS, MN 56440-0790

 

 

Pottawamaraia, iowa
sar

MERS #, 1Oo1OeGodtAIaZIES7 StS #: 1-603-679-0977

Executed By: PATRICIA A DAY, A SINGLE PERSON AND ROBERT L SHERRICK, A SINGLE PERSON
Tt: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, AS NOMINEE FOR COMMERCIAL
FEDERAL BANK, FEDERAL SAVINGS BANK, ITS SUCCESSORS AND ASSIGNS

Date of Mortgage: 01703/2005 Recorded: 01/19/2005 in Book/Reel/Liber: 105 PageFotie: 13122 in the
County of Pottawattamie, State of iowa.

Property Address: 10858 WATERS EGE CT, CARTER LAKE, {A 51610

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the said Assignor hereby assigns unto the above-named
Assignee. the said Mortgage having an original principal sum of $198,000.00 with interest, secured
therety, with all moneys now owing or that may hereafter become due or owing in respect thereof, end
the full benefit of al the powers and of all the covenants and provisos therein contained, and the said
Assignor hereby grants and conveys unto the said Assignee, the Assignor’s beneficial interest under the

TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignee forever,
Subject fo the terms contained in said Morigage.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, AS NOMINEE FOR COMMERCIAL .

re BANK, FEDERAL SAVINGS BANK, iTS SUCCESSORS AND ASSIGNS
*. C%.
By: oo
Assistant
Secretary

“CREED ORI Ot bead Bee EER AE EMAILS ASTER? INSTATE MORT_ABMIGN, ABN “BAe

 

 

 
 

 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 20 of 52

ad son ge ining

Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 14 of 29

CORPORATE ASSIGNMENT OF MORTGAGE Page 2 of Z

STATE OF towa
COUNTY OF Polk

On se Efe ¥ {2 _____, before me, _ Mou Phangphetpannha , 4 Notary Public in and for
in tate of lowa, personaliy appeared Stel Alicingor , Assistant Secretary

personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s)

whose ny ne &) ‘Slate Subscribed to the within instrument and acknowledged to me thas

executed the Same in hissherithelr authorized capacity, and that by his/her/their signature on the

instrument the person(s), or the entity Upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal, xan
+ PHONGPHETPAaNNHA
# $ Commission Number 771337

‘ » & 9 0 My Commission Expicas
Phi Jatwary 24, 2015
ce eompbetoannna

Notary Expires: « ikqys

 

 

 

 

(This area for notarial seai)

EXHIBIT “7
Page 2. of 2

 

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 21 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 15 of 29

ANNEX
D

 

 
 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 22 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 16 2g

MATT SCHULTZ | Application jor

 

 

 

 

 

se
=
snd “oe &
one Secretary of State Appointment as =
8 State of lowa Notary Public
READ the instructions on the back before cor er a
LATA EN, Ae er reNNamNiE

 

 

1. Jnel Altrinoer aa g
Want: OTE: Hecke ot cosets in Bi cgras sacha pola alow. . ‘alien pvsiatey

2. a f Led
qebive, LA Soa 32s =

Cay, State, 209 Howe Mrong Nactoet “

3. Lee. ffs Len rG0 fome Lota a It.

 

; seerglayes Hane "
7%
i Fs Sig S ral
_Z /Y,, ! SO3CF SISIE9 7 - SY/Z

City, State, 2B Wisk, Phone Remtior

4. Check the box to indicate which address you wish to designate for mailing pu :
(if no address specified, nome address wili be designated.) [] Home i Susiness

if you have provided business contact information different from your home information, you may apt to
Siveld your home sddress, phone number end e-mail froun display on the Secretary of State's website.

 

 

 

 

Wouid you like to exercise this option? {7 Yes {] No
- iaieaitincte
5. E-Mail Address: oprinnan 6. Dateof Birth: OS 1 DO 1982.
(hog) bam: (check one)
(EFA resicient of lowa, “7 SN i
{worn} : (C] Arasidentof a state bordering lowa, withwork.
z or business in lowa.

 

 

7. Have you ever had your Notary Commission revoked or suspended or has any other discipline been imposed
upon you as 2 Nolary in lowa or any other state? __ Yes #”No

"Yes", please identify the siate(s), the date(s) of the aciion{s) and the reason(s) for the action(s).

 

 

 

 

 

3. Have you been adjudged mentally incompetent or convicled of a felony? emnan 42S fo
ifyes, have you received a restoration of tights? _ Yes No

9. De you wish w have yOur name placed on a list of bilingual notarias? Yes ino
Lisl language(s) inwhich you are fluent:

10. Include your filing fee of $30.00, Make check payable lo SECRETARY OF STATE.

! cerlily urater penalty of pesjury and pursuant to the taws of the stale of lowa thal the preceding is inve and correci,
i understand tha! | aay not nolerize any documents unt { have received iny nolary corunission Irom the Sactelary of State.

MG6/rzo01z

Gam ree D107

 

 

 

 

 
 

 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 23 of 52
ease 8:18-cv-03491-T DC

RRA een eninge ge:

 
 
 
 
  
  

  

#40719 * Page 17 of 29 °

Notary Public
Change/Amendment
to Application

HI SVS Tes:

 

 

 

 

 

 

 

 

 

 

 

 

 

a “Semen” == = RECEIVED

 

Ree. fy , ‘ , , ; Me
- an Des Moines, 14 50359 JAN 3 2013
rive Tet py Phone: (615) 261-524 TE OF IOWA
Fax (516) 242-5063 econ ST,

 

 
 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 24 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 18 of 29

    

a Of Sate Office

 

 
 

 

Case 13-26131 Doc 108-1 Filed 11/15/19.. Page 25 of 52
Case 8:18-cv-03491-TDC Document 28-8 Filed 05/10/19 Page 19 of 29

ANNEX

 

 
Pee Erenneicrs icra gle) \ Moz) stele Meisels Lay Pe

 

Bleu Aer
UOSJBPLIY PJeuO yy

ways/e juswebeue yy
\ RB SIBOLYO BuIA} HEO Sea

Filed 11/15/19 Page 26 of 52

   

Doc 108-1

Case 13-26131

 

 

 

 
 

Filed 11/15/19 Page 27 of 52

Doc 108-1

Case 13-26131

 

*
thy

Aausojzye Jo Jamod ‘sa UO}jN/OSaJ/ B1e4OCUO? «

AyJOujne pue agesp »
UONN|OSed JO asodind «
UOIINPOIU] »

UONNjOSaY aJe10d405 SYAW

62 J0 TZ abed GT/OT/SO Palla g-

8c JUBWND0Q OAL-T6VEO-AD-8T:g aseg

 

 

 
 

Filed 11/15/19 Page 28 of 52

Doc 108-1

Case 13-26131

 

-deuedeg JON ‘Suet 88g00id

 

‘squ@Uuselde VOW ees an2eXe
(8) pue ‘veld e Buyjoa(au so Bupjdacce yo))eq @ Wunjau pue ‘aynoexa ‘pyajdwas y) sueaw e one ul

SAO{|PSio Bio,eq peyywgns Ainjmel aq Aew yey) UOWSanb Aue UO ‘sya Jo “ueO] eBeS|ZOW UDNs JO JBUMO
BP yeuag a3 Vequiay aur J0 J/2Y9q UO BiOA pue ‘Joaleyy JuaLUUNo[pe Aue b “Oyqep aE jo Soupars
Jo Supoow ay puaye (8) ‘s103/pau0 Jo aayjjwWU0D #10) 830A (p) ‘JO;Qup 943 jo e1e388 Oly JO 8ajsn23

__ 40) BIOA (2) souBeaddy jo a2;,0N & BujseqUe (q) ‘sajny Aaydnsyueg [ea] ajqeaiidde pue ‘SOOE-TO0E
any Aojdnuyueg 'z0¢-tog 995 °9'S'N1 TT 4apun JUBAOIN Jo SHARPLY PUB WRI) 40 5j001g BuNaaxe (2) ‘03
Paul] Jou ing Buipnjsul ‘Jaquiey ayy 07 pasaysiBei aq 03 UMOYS 5] JEU WUD)SAS SUIIN 943 UO palals}fai

___ uaoy e SuipseBa. Buipesooid Ajjdnsyueg Aue ul sya; 40 ‘UBO] BeByow yoris jo JduMO jepysuaq ay3
JOQWIBY BUA 40 38918}u) BL JDa}0Id 0} AJessaz—U SJUBWNIOD [/8 BIndexe pue suO|NIe 11@ pue Ave aye} (p)

 

‘888010 SWje)9 ay} jo Wed pasjnbal e se eye
n° ONH 49 WA 03 s830u Ajossiwioud jo squawiasiopua (4) pue Meeqou Alossitioad 380) Suypieier aiepuny
(8) ‘spaap wyejoainb (4) qaq 40 syAepyyy (3) uaWZpNy (¢ SYAEPIUY (p) ‘sNyers AreriiLU-UON Jo SHAED I
(9) Sua joyjeyaq uo (BS uodN speed s,a03sn41 (q) Gsn4j Jo spaeq UO aeqsns3 $0 UOWNIRSQNS (2) OF
payuly jou ng Mipnieul JBQWAW BY) 0} Paleys/8a) Bq 0} UMOYS S| 3843 WAISAS SUTIN 843 UO paualsial
UBO] aBesow Aue Bujinoes Ayedoid ayy uodn 850/98.10j 03 Alessazau syuauncop je pue Aue ajnoexe (¢)

 

| aqWa,] 343 0] paiazs/Ba1 aq
U7 UMOYS Sf “WUAsSAS SHAW 843 UO pasays|Ba, s} ueO] aBeBow BU Jf 10 Wapjoy-sjou Alossjwioid juan
OU? O5/8 S| JaQUaYy 84] UOYM BadeFyou ayy se syai Sujweu ued} aBeRi tou Aue jo war aus usisse (z)

ABqwey oui Oo:
p3193s|891 aq 03 UMOUS S$] 18) Walshs SuRW 843 UO paleys}$ai Wao] aBefuow Aue jo uel au esas (ri
+0} pazoujne Ge ‘uons se ‘pue ‘syay jo sjuapisaid azia pue SaelesDasS
1 JUEjs|sse se pajujodde Agqaiay aie pue ‘(gya) ‘2u) ‘suiayshs adnens < suodoeg sBeS10/) jo
SQUIB) & <AUROWGS 70 SUT TSSUT> jo sia2ijo ale sexepipued jo 35{j Peyoeje 8y2 Jey} PaAjosey 3 Og

 

UO!NjOSay 3}3e10d105 ajdwes

62 j0 ¢z abed GT/OT/SO Pall4 9g-8z JUaUIND0g OOAL-T6VE0-AD-8T:8 ase

 

 

 
Doc 108-1

Case 13-26131

Filed 11/15/19 Page 29 of 52

 

(

 

Areyasnes ‘uewainy ‘2 wen

 

   
   
 

‘uepesodios pies jo smeq

“Ag ie uoresrodsoout i Ae an UUM 491|JUOD JOU SBOP pue ajep siy) UO 208 pue 99704 [ing ul
Mesuy> P AEP Wasul> az JO se sApoayje Uoes0dJO9 ples jo s10}98.

40 pieog ay) Aq paydope Ajnp uonnjosatpe jo Adoo ani Bio) ok eo Maeiey “oy

@ | Sujo#ai0 2 89 Agasey “
‘suiaysAg uope.s|fay QU0sIa/9 aFex Woy JOMIETS ate Ler 5 our Bubq fe eae i *

(SUBW JO JeQuIaw-UOU @ 0} Joo7aLy JajsUeWy BYy JO YNdeye se Wayshs SUI ay) WO peAOWAl ale
Jey} sued] a8e3 ow Sujpnju)) veo aFeByouw yons Jo vaumg jepyouag 343 0} suojse8i4q0 Sujrjases
SABQUBW) BY3 YIN} OF Atessaoau aq Aew se s}ustUNZOp YoNs s3noexe pue sudToE YOns Aue axel (7)

AOQUIBIN OU 0} pasays/Ba aq 0} UMOYS §] ey} WeISA
- SYRIA 84} UO paisysiBas ueo] aBeFow Aue vo juawAed 10) iequON, ayy Ag panjeoal aie wa

| ‘JEquay
3Y} 0} Pasajs|3e1 3q 0) UMOYs $1 324} LUBISAS SUTIN BY) LO palazsi#e UES eseBzow Aue Ayjpow Jo
puaswe ‘ajeujpiogns ‘soueuyay o} Aresseoau SyuaLUNoOp [He anoexa pue fe jfe pue ie oe (S)

1U09) UO!IN[Osay 3}e10d105 ajdwes

62 40 €z Abed |ET/OT/SO Pally 8-8zuaWNI0g DAL-T6YED-AI-8T:8 9sey

 

 

 
 

Filed 11/15/19 Page 30 of 52

Doc 108-1

Case 13-26131

tdOuradag JON Hue] sEROOg

HE JOS Beg

 

*
&

payinbas uonjesyiwes —

€ aINy diysuaquay —
AY[1G!/31/3
SOP IGIsuodsas pue ajoy a

499510 SUlAjI9D SYA

62 JO vz aed GT/OT/SO Pally 8-8z JUawWNI0g JAL-T6VE0-AD-8T:g ase

 

 

 
Filed 11/15/19 Page 31 of 52

Doc 108-1

Case 13-26131

AOA, he MURTY SRERG

 

0b 309 oeg

3SI] SAVIO SUIAIWI9O
SHAW 4184} 0] sayepdn pue uoljnjosay ayeuods07
SYA 2 40} Sjsanbas Jaquiaw jo Sulssaz0sd
JY} 9323/92} OF UOIZEII|dde paseq-qam ‘jeu =

uoljNjosay ayesodi07
SYA SAND Ue BAeY |/IM JO BAeY Jey} SIBqUUBLU ‘OU o

OLOZ ‘6T [lady :uayM o

SS9I01d UOIJEIIJIINAD B (SINYD) WAaISAS
quUaWaseueW UdINjOSaY 3}e10d105

6Z 0 Gz abed ET/OT/SO palls g-8¢ juBsWI0G =DAL-T6VEO-AI-8T:g aseD

 

 

 

 
Filed 11/15/19 Page 32 of 52

Doc 108-1

Case 13-26131

 

 

By

0640 ¢ ofag

 

om
>

SJE9S BJEIOCION SYIW JaPIO —

SHBIIJJO BUlAjI99 JO} UOHWEWOJU! JeIUOD ajepdn —
4S1| 4I1JJO BUIAJIII99 SYIWy 0} sayepdn yanbay —
UO!N|OSed 9{L400J09 Mau e ysanbay —

Jaquiaw yee so} sadeuew
pealoid SyIW 0} pajuess S] $S9998 AAILEIISIUJLUPY o

siaseuew yal!oig

62 j0 92 Abed GT/OT/SO Palla 8-8ZUEWNI0G DAL-TEYED-AD-8T:g aseD

 

 
Filed 11/15/19 Page 33 of 52

Doc 108-1

Case 13-26131

Ba

£709 eing

 

 

 

sh
&
.

SyUaWadUNOUUe jelIseds
Ayead uojesisi89 Mauay

Zinb uojjedijao ayey

daWd 4AIL[O BulAfi2489 SHI MalAay

SJIIJO SujAyiza 0} ssaaoe UOIJEDYITID «

SIBIHO SufAp ay

62 j0 22 aBed =ET/OT/SO Pally g-8ZUaWNI0g DAL-T6rE0-AD-8T:g aseD

 

 

 
 

Filed 11/15/19 Page 34 of 52

Doc 108-1

Case 13-26131

 

 

 

O60 6 wa

Ayenuue Mauay —

ssed 0} Ajy224409 sudijsanb oT jo yno 13a vamsue IsnIW _
suojjsanb payajas AjWOpued OT JO Sysisuod zINy) —

SYIW JO Sujpueysuapun 21S@q Sainsugz —

S1BI1LJO
SuyAyqueo JO $8/1|||G|suodsad pue sajou uo uOeWOyU] —

ZING UOo}eIyI7499 342] Pue JBL Ma|AaY o

WO13e31412135

62 JO 8z abe GT/OT/SO Pali 9g-8z JUawND0q JAL-T6VEO-AD-8T:g aseD

 

 

 
Filed 11/15/19 Page 35 of 52

Doc 108-1

Case 13-26131

 

 

 

E30 O1 Og

 

‘SHIN jo JIEYOqQ UO Ssad0J/d JO adIAJas 1d929e 0}
Moyne sey Jado BujAy!1489 SHIN V ‘asjej so ansy

épayesoduoout SHIW SI S49UM
| éSUAW JO JOIIYJO Ue Se SJUaWINDOp BulIN2axa
UBYM ASN JAdIJJO SujA1a2 SYIW e Pjnoys 9/212 3eUM «

SW 8D UO}}e9113189 ajdwes

62 40 62 Abed ET/OT/SO Pad 8-8ZUaWNI0g DdL-Té6PE0-AI-8T:g 9seD

 

 

 
Case 13-26131 Doc108-1 Filed 11/15/19 Page 36 of 52

ANNEX

 
 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 37 of 52

 

 

Appeal: 15-1444 Doc:12 Filed: 10/15/2015 Pg: lof

 

IN THE UNITED STATES COURT OF APPEALS
FOR THE FOURTH CIRCUIT

 

APPEAL NO. 15-1444

 

RENEE L. MeCRAY
Plaintiff/Appellant
v.
WELLS FARGO BANK, N.A. et al

Defendants/Appellee

 

CERTIFICATE OF SERVICE
OF CORRECTED INFORMAL RESPONSE BRIEF

I HEREBY CERTIFY that, on this 15" day of October, 2015, a copy of the
Appellees’ Corrected Informal Response Brief was filed electronically via CM/ECF
and served by United States Mail, first class, postage prepaid, to:

Ms. Renee L. McCray

109 North Edgewood Street
Baltimore. Maryland 21229
Appellant

/s/ Michael S. Barranco
Michael S. Barranco
Case 13-26131 Doc108-1 Filed 11/15/19 Page 38 of 52

apni Tintem eel

Total Pages:(13 of 14)

 

 

nen

ene

Filed: 10/15/2015 Pg: Lot2

 

Appeal: 15-1444 Doc: 11-2

 

EXHIBIT 1

 

 
 

 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 39 of 52

 

Appeal: 15-1444 Doc: 11-2 Filed: 10/15/2015 Pg: 2of 2 Total Pages:(14 of 14)

TL The District Court Did Not Err In Dismissing
McCray’s TILA Claims Against Freddie Mac and
Wells Fargo

McCray argues that she was entitled to notice under TILA that her loan had
‘changed hands. However, Judge Russell correctly found that the MERS assignment was
| of-a beneficial nottegal interest the Deed of Trust alone, and not the underlying debt,
and that Wells Fargo continued at all times to be her loan servicer. Indeed, McCray
acknowledged always paying Wells Fargo until she defaulted on May 1, 2012. An
| assignment by MERS of its-beneficiatinterestonly the in-a-deed of trust to the holder of
the underlying debt does not implicate 15 U.S.C.§1641(g). See Connell v. Citimortgage,
Inc., 2012 WL 5511087 (S.D. Ala. 2012) and Terry v. Mortgage Electronic Registration
System, Inc., 2013 WL 1832376 *3 (D. Md. April 30, 2013) and collection of cases cited
therein. Moreover, as correctly noted by the District Court, with respect to Freddie Mac,
McCray did not allege there was any sale, transfer, or assignment of McCray’s loan after

2009, which is when Congress amended TILA to add the notice requirement. See

Helping Families Save Their Home Act of 2009, Pub. L. No. 111-22, 123 Stat. 1632.
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 40 of 52

ANNEX

 

 
Case 13-26131 Doc108-1 Filed 11/15/19 Page 41 of 52
Case 8:18-cv-03491-TDC Document 28-9 Filed 05/10/19 Page 1of5

ANNEX

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 42 of 52
Case 8:18-cv-03491-TDC Document 28-9 Filed 05/10/19 Page 2 of 5

Renee L. McCray
c/o 109 Edgewood Street
Baltimore, Maryland 21229

August 31, 2018

Robert K. Hur, United States Attomey for

the Office of the District of Maryland
36 South Charles Street, 4" Floar
Baltimore, Maryland 21201

Re: CRIMINAL COMPLAINT AND AFFIDAVIT OF CRIMINAL COMPLAINT
Dear Mr. Hur:

My name is Renee L. McCray, Complainant, in the above referenced complaint. This
complaint is to bring to your attention that I recently discovered that a serious crime has been
committed against me under Maryland Criminal Law Title 8, Subtitle 6 Counterfeiting of Private
Instruments and Documents. Therefor, I am filing this complaint and the enclosed Affidavit of
Criminal Complaint against Robert H. Hillman and the Law Firm of Samuel L White, P.C., and
Michael S. Barranco, and the Law Offices of Treanor Pope & Hughes, P.A.; and there may be
ore none to me at this time for violations of Maryland Criminal Law Title 8, Sections 8-

Title 8, Section 8-601 states:
§ 8-601 — Counterfeiting of private instruments aud documents

{a) Prohibited.- A person, with intent to defraud another, may not. counterfeit, cause to be
counterfeited, or willingly aid or assist in counterfeiting any:
() bond;
(2) check;
(3) deed;
(4) draft,
(5) endorsement or assignment of a bond, draft, check, or promissory note;
(6) entry in an account book or ledger:
(7) letter of credit;
(8) negotiable instrument:
(9) power of attomey;
(10) promissory note;
(11) release or discharge for money or property;
(12) title to a motor vehicle;
(13) waiver or release of mechanics’ lien; or
(14) will or codicil.

Page 1 of 4

 

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 43 of 52
Case 8:18-cv-03491-TDC Document 28-9 Filed 05/10/19 Page 3 of 5

(b) Prohibited - Possession of counterfeit. A person may not knowingly, willfully, and with
Senudloest intent possess a counterfeit of any of the items listed in subsection (a) of this
section.

(c) Penalty.-

(1) A person who violates subsection (a) of this section is guilty of a felony and on
conviction is subject to imprisonment not exceeding 10 years or a fine not exceeding
$1,000 or both.

(2) A person who violates subsection (b) of this section is guilty of a misdemeanor and
on conviction is subject to imprisonment not exceeding 3 years or a fine not
exceeding $1,000 or both.

(d) Venue.- Notwithstanding any other provision of law, the prosecution of an alleged
violation of this section or for an alleged violation of a crime based on an act that
establishes a violation of this section may be commenced in any county in which:

(1) an element of the crime occurred:
(2) the victim resides; or
(3) if the victim is not an individual, the victim conducts business.

§ 8-602 states:

{a) Prohibited. -- A person, with intent to defraud another, may not issue or publish as true a
counterfeit instrument or document listed in § 8-601 of this subtitle.

(b) Penalty. - A person who violates this section is guilty of a felony and on conviction is
subject to imprisonment not exceeding 10 years or a fine not exceeding $ 1,000 or both.

I have been contesting an illegally filed state foreclosure action for over five (5) years, and
on Wednesday, June 27, 2018, received material fact evidence that attorneys Barranco and Hillman
have used a counterfeit copy of my alleged note as an original in an attempt to defraud me and
various courts throughout the State of Maryland. I now have material evidence that proves
attorneys Barranco and Hillman have been engaging in conduct involving dishonesty, fraud, deceit
and counterfeiting. The material facts to this complaint are as follows:

1. On March 20, 2014 at the Relief from Stay Hearing for Bankruptcy Case No.: 13-26131,
the Complainant was given liberty to examine what was presented to her as the alleged
original promissory note, which Complainant signed on October 7, 2005. After careful
examination of the document, the Complainant specifically denied and testified under oath
that the document presented to her was not the document she signed on October 7, 2005.
The document the Complainant examined appeared to have been freshly printed, contained
nO imprint of the Complainant’s signature, and there were no noticeable marks or
imperfections, i.e., rips or holes on any of the pages. °

Page 2 of 4

 

 
Case 13-26131 Doc108-1 Filed 11/15/19 Page 44 of 52
. . Case 8:18-cv-03491-TDC Document 28-9 Filed 05/10/19 Page 4 of 5

On Thursday, April 24, 2014, attorneys Barranco and Hillman held a deposition hearing
and presented the Complainant with the same document that the Complainant specifically
denied signing at the March 20, 2014 hearing. Again, the document had no imprint of the
Complainant's signature and no noticeable marks or imperfections, Le., rips or holes on
any of the printed pages. At the beginning of the deposition hearing, the Complainant was
given permission to record the proceeding by Mr. Barranco.

During the deposition hearing, Mr. Barranco continually stated he was going to make a
copy ofthe document. When it was time to make the copy, the Complainant followed Mr.
Barranco to the copy room. At first, Mr. Hillman was following behind the Complainant
but then he left and went across the hall to another room. Then moments later Mr. Hillman
appeared in the copy room with a different document in his hand. 1] (Complainant)
immediately noticed that the document Mr. Hillman was atiempting to pass to Mr.
Barranco to copy, had a hole on the last page, in the upper left hand comer; the hole was
larger than a fifty-cent piece. The hole was where the staple was on the copy presented to
the Complainant earlier, and it would have been impossible for a staple to hold the last
page in place with the other two pages. At that time, I stated, “I don’t know what you two
are trying to pull, that is not the same document | just examined.” I became nervous and
fearful and realized something was not tight. 1 then pulled the tape recorder from my
pocket and started recording the confrontation. When I informed attomeys Barranco and
Hillman that [ was going to report this to the bankruptcy judge, Mr. Barranco stated,
“...bring it up with the Judge. 1 guess she’ll take your word over the word of two officers
of the court.”

After the confrontation in the copy room, both attorneys Barranco and Hillman testified on
the record (see ANNEX A) that the document presented to the Complainant earlier had“...
a small rip up in the upper left-hand comer of page three of the promissory note where a
staple would have gone over the years...” Upon review of the April 24, 2014 deposition
video (which the Complainant has enclosed a copy of the video with this complaint), you
will find attorneys Barranco and Hillman’s testimonies on the record and under oath to be
untrue as the video clearly shows that the promissory note Complainant inspected had no
hole on the upper left corner of the signature page, and that their testimonies violate Md.
Criminal Law Section 8-601 and 8-602.

Aitomeys Barranco and Hillman were attempting to defraud myself and the U.S.
bankruptcy court by using a counterfeit negotiable instrument and testifying under oath
that it was the original, when it was not, thereby violating Md. Criminal Law.

As stated above, the Complainant has been contesting the illegally filed state non-judicial
foreclosure action for over five (5) years and the parties are currently in the discovery phase of the
Complainant’s Fair Debt Collection Practices Act (FDCPA) federal lawsuit filed in 2013, Case
No,: ADC-13-CV-1518, McCray v. Samuel |. White, P.C., et al. In Mr. Hillman’s request for
production of documents he requested “All documentation evidencing, or recordings of,
communications between you and any Defendant or their agents that relate to concer, or refer any
matters alleged in the Fourth Amended Complaint pertaining to the alleged FDCPA violation...”
In another request for production of documents, he requested “Ail trial transcripts, deposition

Page 3 of 4

 

 

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 45 of 52
Case 8:18-cv-03491-TDC Document 28-9 Filed 05/10/19 Page 5 of 5

transcripts, testimony or affidavits of any person made in connection with any lawsuit or legal
Proceeding which you contend are relevant to the i suics remaining in this case.” The Complainant
then remembered the audio recording in her possession from the April 2014 deposition hearing
and sent Mr. Hiliman a copy of the recording. After listening again to the recording, the
Complainant then remembered the deposition hearing was being videotaped, and ordered a copy
of the video, which Complainant received on Jume 27,2018. Again, when you review the enclosed
video, it will show no “...smail rip up in the upper left-hand comer of page three of the promissory
note where a staple would have gone over the years...” as testified to by Mr. Barranco.

On July 1, 2018, the Complainant filed a complaint with the Attomey Grievance
Commission of Maryland against attomeys Barranco and Hillman for violating the Maryland
Lawyers’ Rules of Professional Conduct; Title 19, Chapter 300. That complaint is currently being
reviewed by the Commission. Also, enclosed is a copy of the September 18, 2015 Criminal
Complaint and Affidavit of Criminal Complaint, I filed with Rod J. Rosenstein, the former U.S.
Attomey regarding the same two attomeys, their principal, Wells Fargo Bank, N_A. and others.
The only information I received concerning that complaint was that the complaint was being
forwarded to the Federal Bureau of Investigation (FBD.

I am a homeowner and State of Maryland taxpayer. The State of Maryland offers no
assistance to homeowners who are victims of mortgage fraud by unethical foreclosure law firms
and financial institutions, i.e., banks. Maryland homeowners are referred to the Department of
Housing and Community Development (DHCD) and that agency refers homeowners to the
Department of Labor, Licensing and Regulation (DLLR). DLLR refers homeowners to the
Attorney General Office. The Attomey General Office will then state “we only mediate, not
investigate.” Therefore, as a homeowner, consumer and victim of a crime, I am requesting your
office to do an extensive investigation into this complaint.

if you need any additional information from me in order to process this complaint, please
contact me in writing at the above address or by telephone at (410) 945-2424. Your immediate
attention to this matter is warranted.

Si Ly,

Renee L. McCray, Complai

Enclosures: Affidavit of Criminal Complaint
ANNEX A ~ April 24, 2014 Testimonies of Attorneys Barranco and Hillman
ANNEX B - Affidavit of April 24, 2014 Deposition Hearing Incident
April 24, 2014 Video Recording of Deposition Hearing
September 18, 2015 Criminal Complaint and Affidavit of Criminal Complaint
(without Annexes)

ce: Robert H. Hillman, Esquire (without enclosures/previously received)
Michael S. Barranco, Esquire (without enclosures/previously received)

Page 4 of 4

 

 

 
Case 13-26131 Doc108-1 Filed 11/15/19 Page 46 of 52

ANNEX

 
Case 13-26131 Doc108-1 Filed 11/15/19 Page 47 of 52
Case 8:18-cv-03491-TDC Document 28-10 Filed.05/10/19 Page 1 of 4

ANNEX

 

 
 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 48 of 52
Case 8:18-cv-03491-TDC Document 28-10 Filed 05/10/19 Page 2 of 4

AFFIDAVIT OF CRIMINAL COMPLAINT

I, Renee L. McCray, am over 21 years of age, have personal knowledge of the facts set

forth herein, and am competent to testify to those facts. The statements herein are based on my
personal knowledge.

1.

On March 20, 2014, at a bankruptcy hearing, Case No.: 13-26131, In Re>_ RENEE LOUISE
MCCRAY, the Affiant had the opportunity to examine the alleged promissory note. At the
hearing, the Affiant specifically denied under oath the authenticity of the note that was
presented to her as the original document she signed on October 7, 2005. The Affiant’s
testimony was never rebutted or refuted by the Plaintiffs nor their principal, Wells Fargo
Bank, N.A.

At the same hearing, the Affiant specifically denied the copy of the deed of trust present to
her as the original deed of trust. The Plaintiffs never presented the original note and deed
of trust that was signed by the Affiant on October 7, 2005 at the March 20, 2014 hearing;
and the Affiant is not in receipt of any evidence to the contrary.

On March 26, 2014, the Affiant filed an “Affidavit of Note Examination” stating that the
note present to her for inspection on March 20, 2014 was not the document she signed on.
October 7, 2005. As of the writing of this affidavit, the Plaintiffs, nor their principal, have
rebutted or refuted the Affiant’s March 26, 2014 affidavit.

On April 24, 2014, Affiant attended a Deposition Heating at the Law Offices of Treanor,
Pope & Hughes, PA. Upon Affiant’s arrival, Scott Pickering, Videography Specialist for
Merrill Lad, Robert Hillman, Attorney for Samuel 1. White, P.C. and Michael Barranco,
Attorney for Treanor, Pope & Hughes, P.A. were already in attendance.

During the deposition, Affiant was presented again with what was purported to be the
original promissory note. The document appeared to have been the same document Affiant
examined at the March 20, 2014 Relief from Stay Hearing.

 
10.

Case 13-26131 Doc108-1 Filed 11/15/19 Page 49 of 52
Case 8:18-cv-03491-TDC Document 28-10 Filed 05/10/19 Page 3 of 4

At the end of the deposition, Mr. Barranco stated we would now make a copy of the file
together. Affiant followed Mr. Barranco into the copy room. Mr. Hillman was behind the
Affiant when leaving the conference room. He did not follow the Affiant and Mr. Barranco
immediately into the copy room. He arrived several minutes later with the folder.

As Mr. Barranco asked Mr. Hillman for the note so he could copy it, Affiant noticed that
the last page of the document had a piece missing from the top left comer the size of a
fifty-cent piece or larger. Affiant stated, “That’s not the same document. That last page
was not ripped.” Mr. Barranco and Mr. Hillman both responded, “it was ripped.” At that
time Affiant became angry and upset because Affiant examined the document less than an
hour earlier and the document was not tom or damage. The missing piece at the top left
comer of page 3, the signature page, which was very noticeable was not missing from the
top of the page when Affiant examined it earlier.

A confrontation pursued between the parties. Affiant became nervous and fearful and
realized something was not right. Affiant immediately began recording the confrontation.
Both Mr. Barranco and Mr. Hillman knew Affiant was recording the confrontation. When
Affiant stated she was going to report this to the judge, Mr. Barranco stated, “...bring it up
with the Judge I guess she’!! take your word over the word of two officers of the court.”
Affinat stated, “1 guess they [meaning the judge] will since he [gesturing toward Mr.
Hillman] puts fraud into the court, 1 guess they will.”

On May 13, 2014, at a hearing held in the United States Bankruptcy Court for the District
of Maryland, Case No.: 13-26131, the Affiant did testify under oath regarding the April 24,
2014 incidence in the copy room with Mr. Barranco and Hillman. However, as Mr.
Barranco stated in the copy room, the judge ignored the Affiant’s testimony and ruled
against the Affiant at the hearing.

On June 27, 2018, the Affiant received a copy of the video of the April 24, 2014 hearing
and the video evidence shows no “...small rip up in the upper left-hand comer of page

 

 
 

Case 13-26131 Doc 108-1 Filed 11/15/19 Page 50 of 52
Case 8:18-cv-03491-TDC Document 28-10 Filed 05/10/19 Page 4 of 4

three of the promissory note where a staple would have gone over the years...” as testified
to by Mr. Barranco on the record (see ANNEX A).

ll. Affiant has been fighting a state foreclosure action since February 2013 filed by the alleged
substitute trustees employed with the Law Finn Samuel L White, P.C. The Affiant also
recently discovered that Mr. Robert Hillman is an Assistant Vice President for Samuel I.
White, P.C.

12. On April 24, 2014, Mr. Hillman and Mr. Barranco presented the Affiant a counterfeit copy
of the alleged note she signed on October 7, 2005. This same counterfeit copy was also
presented to the United States Bankruptcy Court for the District of Maryland at the hearing
held on March 20, 2014 as the original document.

I, Renee L. McCray, Affiant do solemnly affirm under penalties of perjury and upon personal
knowledge that the contents of the foregoing Affidavit of Criminal Complaint are true.

or

Executed this_ 2]?! day of August 2018

 

e L. M beef -~
Afiant 0

 

 

 
 

Case 13-26131 Doc108-1 Filed 11/15/19 Page 51 of 52

ANNEX

 

 
 

 

EE  ____

Case 13-26131 Doc108-1 Filed 11/15/19 Page 52 of 52

IN THE CIRCUIT COURT FOR BALTIMORE CITY, MARYLAND

JOHN E. DRISCOLL, I, et al
Plaintiffs, Substitute Trustees

Vv. Civil Action No. 24013000528

RENEE LOUISE MCCRAY A/K/A RENEE L. MCCRAY
Defendant(s)

AMENDED AFFIDAVIT OF DEED OF TRUST DEBT
TT REE AA ERNE ME VERY OF TRUST DEBT

HEREBY CERTIFY under the penalty of perjury on this_<2j5+ _ day of November,
2017, that I am the Attorney for Federal Home Loan Mortgage Corporation. Based on an
examination of the loan servicing business records of Wells Fargo Bank, N.A., who
either holds or services the Deed of Trust that is subject of this action, that are kept in the
ordinary course of business regarding loan account number XXXXXX7104, and to the
best of my knowledge, information and belief, the Plaintiffs as Substitute Trustees, havé’
the right to foreclose and the amount currently owed on the loan is:

 

Principal $59,618.00

Interest

from April 1, 2012.to November 15,2017 $18,852.45

Corporate Advances $3,846.00

Escrow Advance $15,011.18

Total $97,327.63

This affidavit is provided based on the loan status as of November 15, 2017.
AQ ALK. { | herr
“Affiant , Date

 

Name: Sara K. Turner

5040 Corporate Woods Drive, Suite 120
Virginia Beach, VA 23462

(757) 490-9284 telephone

(757) 497-2808 facsimile

E-mail Address: sturmer@siwpc.com

Loan No. XXXXXX7104

 

SIWPC File#4663

 

 
